DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 27 October 2021.  After entry of the amendment, claims 1-15 and 17-22 are currently pending in the application.

Claim Objections
Claim 10 is objected to because of the following informalities:  Applicant needs to remove the strikethrough from “10” before (currently amended).  That is “. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-11, 13-15, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuryatnyk et al (US Patent No. 9,656,918 B2).
The reference teaches, in column 4, lines 30+, a hydraulic composition comprising:
a) at least 50% by weight, with respect to the weight of the hydraulic binder composition, of a ground granulated blast furnace slag, 
b) at least calcium sulphate, 
c) at least one product chosen from a source of Portland clinker and lime, 
d) at least one aluminum derivative chosen from an alumina having a BET specific surface ranging from 100 to 400 m2/g, a monocalcium aluminate and a calcium sulphoaluminate, and 
e) at least one alkali metal or alkaline earth metal salt chosen from chloride salts, bromide salts, silicate salts, nitrate salts or carboxylic acid salts, such as C1-C4 monocarboxylic acid salts, the total content of calcium sulphate, expressed as SO3 equivalent content, being at least 5% by weight, with respect to the weight of the hydraulic binder composition, the sum of the contents of the products cited in points c) and e) being less than 10% by weight, with respect to the weight of the hydraulic binder composition. 
According to column 5, lines 30-35, the D50 is preferably less than 10 µm and more preferably less than 5.5 µm
The instant claims are obvious over the reference.
As for claim 1, the reference teaches ground granulated blast furnace slag which meets component A.  The D50 recited in reference falls within the claimed ranges.  The lime meets the activator component C as the instant specification recites that lime may be used as an activator.  Component e. of the reference which may be selected from carboxylic acid salts meets the chelant component D as a carboxylic acid salt would be a carboxylate and according to the specification and instant claim 17, carboxylates are examples of chelating agents.
As for claim 2, the D5- falls within the claimed ranges.
As for claim 3, this claim is met as this component is optional.  Further, the reference teaches that limestone can be utilized as an aggregate (column 11, lines 24-25).
As for claim 4, this claim is met as this component is optional.
As for claim 5, the reference teaches that Portland clinker may be present as well as a calcium sulphoaluminate.  Further column 8, lines 14-16 recites that the source of Portland cement clinker may be Portland cement and pozzolanic cements which are also components recited in claim 5. 
As for claim 6, the reference teaches the addition of at least one aluminum derivative chosen from an alumina and a monocalcium aluminate which according to the specification are examples of alumina sources that meet the LDH precursor.
As for claim 7, as the LDH is optional since the precursor could be present, this claim is met.
As for claim 8, the reference teaches alumina and monocalcium aluminate which meet the alumina source.
As for claim 9, based on the amount of the aluminum derivative the amount falls within the claimed range.  See the examples.  
As for claim 10, the carboxylic acid salts meets the chelant component D as a carboxylic acid salt would be a carboxylate.
As for claim 11, the reference teaches that a superplasticizer may be added (column 12, lines 24-29) and it is within the level of ordinary skill in the art to utilize any well-known superplasticizer without producing any unexpected results.
As for claim 13, the composition may further contain an aggregate (column 10, lines 60-67).
As for claim 14, according to column 16, lines 51-55, the compositions are mixed with water in a proportion of 16 g of water per 100 g or pulverulent composition which corresponds to a degree of mixing of .16.
As for claim 15, the water/pulverulent ratio is .16 (see above).
As for claim 17, the reference teaches a carboxylic acid salt which would be an example of a carboxylate.
As for claim 19, while the reference does not recite that a part of the binder and part of the water mixed prior to the mixing of the aggregate, the result appears to be the same.  According to MPEP 2144.04 (IV)(C): The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As for claims 20-22, as the LDH component is optional, since the precursor could be present, these claims are met as these claims further limit the LDH component, not the precursor component.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Response to Arguments
Based on applicant’s arguments and amendments, the 112(b) rejections and the previously made 102(a)(1) and 103 rejections are overcome.  

Allowable Subject Matter
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly suggest the limitations presented in these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
November 9, 2021